

	

		II

		109th CONGRESS

		1st Session

		S. 554

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Thomas (for himself

			 and Mr. Enzi) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the Relief of Ashley Ross Fuller.

	

	

		1.Permanent resident status for

			 Ashley Ross Fuller

			(a)In

			 generalNotwithstanding subsections (a) and (b) of section 201 of

			 the Immigration and Nationality Act,

			 Ashley Ross Fuller shall be eligible for issuance of an immigrant visa or for

			 adjustment of status to that of an alien lawfully admitted for permanent

			 residence upon filing an application for issuance of an immigrant visa under

			 section 204 of such Act or for adjustment of status to lawful permanent

			 resident.

			(b)Adjustment of

			 statusIf Ashley Ross Fuller enters the United States before the

			 filing deadline specified in subsection (c), he shall be considered to have

			 entered and remained lawfully and shall, if otherwise eligible, be eligible for

			 adjustment of status under

			 section

			 245 of the Immigration and

			 Nationality Act as of the date of the enactment of this Act.

			(c)Waiver of

			 grounds for ineligibility for admission and removal

				(1)In

			 generalExcept as provided in paragraph (2), and notwithstanding

			 sections 212(a) and 237(a) of the Immigration and

			 Nationality Act, Ashley Ross Fuller may not be considered to be

			 within a class of aliens ineligible to be admitted to the United States, or a

			 class of deportable aliens, at any time on or after the date of the enactment

			 of this Act on any ground reflected in the records of the Immigration and

			 Naturalization Service of the Department of Justice, or the Visa Office of the

			 Department of State, on the date of the enactment of this Act.

				(2)ExceptionsThe

			 waiver provided under paragraph (1) shall not apply to any ground for

			 ineligibility for admission, or any ground for removal, described in section

			 212(a)(3), or paragraph (2)(D) or (4) of

			 section

			 237(a), of the Immigration and

			 Nationality Act.

				(d)Deadline for

			 application and payment of feesSubsections (a), (b), and (c)

			 shall apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status is filed with appropriate fees within 2

			 years after the date of the enactment of this Act.

			(e)Reduction of

			 immigrant visa numberUpon the granting of an immigrant visa or

			 permanent residence to Ashley Ross Fuller, the Secretary of State shall

			 instruct the proper officer to reduce by 1, during the current or next

			 following fiscal year, the total number of immigrant visas that are made

			 available to natives of the country of the alien’s birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act or, if applicable, the total number of immigrant

			 visas that are made available to natives of the country of the alien’s birth

			 under section 202(e) of such Act.

			

